MEMORANDUM **
Ernie R. Sanders appeals pro se the district court’s denial of his 28 U.S.C. § 2241 petition challenging his 188-month sentence imposed after a jury trial conviction for conspiracy with intent to distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1); possession with intent to distribute a controlled substance, in violation of § 846; and two counts of possession of controlled substances, in violation § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
“A federal habeas prisoner authorized to seek relief under 28 U.S.C. § 2255 may not petition for habeas relief pursuant to 28 U.S.C. § 2241 unless it appears that the § 2255 motion is inadequate or ineffective to test the legality of his detention.” Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir.1999) (per curiam).
Sanders may not challenge his sentence pursuant to a § 2241 petition because he has failed to demonstrate that any remedy pursuant to § 2255 is inadequate or ineffective. See Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir.2000) (recognizing that “ § 2241 is not available under the inadequate-or-ineffeetive-remedy escape hatch of § 2255 merely because the court of appeals refuses to certify a second or successive motion under the gatekeeping provisions of § 2255”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.